El Juez Asociado Señor Snyder
emitió la opinión del tribunal.
*864Éste es un recurso contra sentencia d.e la corte de dis-trito declarando sin lugar una solicitud de habeas corpus. El peticionario fué convicto por un jurado en la corte inferior de asesinato en primer grado y fué sentenciado a reclusión perpetua. Estuvo representado en el juicio por el Lie. Ob-dulio Bauzá, como abogado de oficio. Se radicó un escrito de apelación, pero desestimamos la misma por no haberse no-tificado al fiscal de distrito con copia de dicho escrito.
En la vista del habeas corpus, el Lie. Bauzá declaró que él no tuvo participación en el escrito de apelación; que no apeló porque era de opinión que no se había cometido error sustancial alguno durante el juicio y que la apelación hu-biera sido frívola; que el acusado no le notificó su propósito de apelar; y que nunca se retiró del caso como abogado de oficio.
El peticionario declaró que el día qué fué sentenciado llevó a la corte un escrito de apelación preparado para él por un amigo que tenía en la cárcel; que el Lie. Bauzá lo cogió, dijo que estaba bien y lo radicó en presencia del juez y del fiscal; y que el acusado no había solicitado de su abogado antes de esto que lo preparara y lo radicara porque no sabía su dirección.
La corte inferior resolvió el conflicto en la prueba a favor del Pueblo. Creyó la versión de los hechos que hizo el Lie. Bauzá. Resolvió que “dicho abogado entendió que no había razón alguna que justificara el recurso de apelación por considerar él que la corte no había cometido ningún error de derecho y que, según dijo dicho abogado, la prueba presen-tada por el Pueblo justificaba el veredicto rendido. Que por estas razones no radicó escrito alguno de apelación.” Aun cuando la corte inferior no mencionó específicamente la de-claración del peticionario, es aparente que no dió crédito a su testimonio al efecto de que cuando fué sentenciado él en-tregó a su abogado el escrito de apelación. Por el contrario, la corte de distrito aparentemente creyó que lo que ocurrió *865fué que, sin notificar a su abogado, el peticionario se decidió' a tramitar su propia apelación. Pero no cumplió con los re-quisitos para apelar. Y la corte inferior resolvió que su ne-gligencia o ignorancia en ese sentido no pueden subsanarse, mediante hábeas corpus.
En apelación el único señalamiento es que la corte inferior erró al no resolver que al acusado se le había privado, de su libertad sin el debido procedimiento de ley.
Suponemos, sin decidirlo, (a) que el peticionario-tenía derecho tanto estatutario como constitucional a tener-abogado en apelación, y (b) que si un abogado, ya sea con-tratado por el acusado o nombrado por la corte, decide no-apelar, porque en su opinión la apelación sería frívola, éste-debe notificar a su cliente de dicha decisión para darle a éste.' la oportunidad de obtener otro abogado, si es que desea in-sistir en hacer uso de su derecho a apelar. (1) Pero aquí no concurre ninguna de estas proposiciones. Por el contrario, los autos sostienen la conclusión de que el acusado optó por hacer caso omiso de su abogado y prosiguió con su caso ha-ciendo preparar un escrito de apelación sin consultar a su abogado y procediendo a radicarlo por su cuenta. Bajo es-tas circunstancias, renunció a su derecho, de alguno tener, a estar representado por abogado en apelación. Y él es el único culpable de que su apelación fuera posteriormente des-estimada por no haberse notificado la misma al fiscal de dis-trito.
Bajo este mismo error el peticionario también alega que el exigirle que notificara personalmente al fiscal de distrito del escrito de apelación, es una privación inconstitucional de su derecho de apelación. Nunca llegamos a esta cuestión ya *866que el peticionario basa su contención en la presunción de que el peticionario probó, mediante su testimonio, que el fiscal de distrito recibió lo que él llama notificación construc-tiva de su apelación, cuando en corte abierta anunció su pro-pósito de apelar, en presencia del juez, del fiscal y del Lie. Bauzá y le dió a éste el escrito de apelación para que se lo radicara. Esta alegación en cuanto a la supuesta notifica-ción constructiva cae por su propio peso, ya que está predi-cada en el testimonio del peticionario, al cual la corte inferior no dió crédito alguno. (2)

La sentencia de la corte de distrito será confirmada.


(1) Cf. Artículo 2 de la Ley núm. 91, Leyes de Puerto Rico, 1940 (pág. 613), según fué enmendado por la Ley núm. 71, Leyes de Puerto Rico, 1941 ((1) pág. 653); Boykin v. Huff, 121 F.2d 865, 872 (C.A., D. C., 1941); Cole v. Arkansas, 333 U. S. 196, 201; Edwards v. United States, 139 F.2d 365, 367 (C.A., D. C., 1943), y casos citados; State v. Hilgemann, 34 N.E. 2d 129 (Ind., 1941); Cochran v. Kansas, 316 U. S. 255; Anotaciones, 146 A.L.R. 369, 432: 157 A.L.R. 1225.


(z)Cf. Pueblo v. Díaz, 60 D.P.R. 844; Pueblo v. Sánchez, 60 D.P.R. 964 (per curiam).